 1   JORDAN P. SCHNITZER, ESQ.
     Nevada Bar No. 10744
 2   THE SCHNITZER LAW FIRM
     9205 W. Russell Road, Suite 240
 3
     Las Vegas, Nevada 89148
 4   Telephone: (702) 960-4050
     Facsimile: (702) 960-4092
 5   Jordan@TheSchnitzerLawFirm.com
 6   GERALD F. NEAL, ESQ.
     Nevada Bar No. 353
 7
     GERALD F. NEAL ESQ., LLC
 8   6765 W Charleston Blvd, Suite 130
     Las Vegas, NV 89146
 9   Telephone: (702) 380-1234
     Facsimile: (702) 380-1292
10   Geraldfneal@aol.com
11
     Attorney for Defendant,
12   Kevin Scharringhausen

13
                                UNITED STATES DISTRICT COURT
14
                                        DISTRICT OF NEVADA
15

16
     EVANSTON INSURANCE COMPANY,
17                                                     Case No.: 2:20-cv-01783-KJD-EJY
                          Plaintiff,
18
     vs.                                               STIPULATION AND [PROPOSED]
19
                                                       ORDER TO CONTINUE HEARING ON
20   VENTURE POINT, LLC; KEVIN                         MOTION TO COMPEL EVANSTON
     SCHARRINGHAUSEN; and Does 1 to 100,               [ECF 41] AND MOTION TO QUASH OR
21                                                     MODIFY SUBPOENAS DUCES TECUM
                          Defendants.                  TO BURNS & WILCOX ENTITIES AND
22                                                     CHAUNCY INSURANCE [ECF 50]
23

24

25          COMES NOW, Defendant, KEVIN SCHARRINGHAUSEN (“Scharringhausen”), by and

26   through his counsel of record, The Schnitzer Law Firm and the Law Firm Gerald F. Neal Esq.,

27   LLC, Plaintiff, EVANSTON INSURANCE COMPANY (“Evanston”) by and through its counsel

28   of record the law firm Nicolaides Fink Thorpe Michaelides Sullivan LLP and Helm & Associates,

                                                   1
 1   Defendant, VENTURE POINT, LLC (“Venture Point”) by and through its counsel of record the

 2   law firm of Hawkins Melendrez, P.C., BURNS & WILCOX, LTD., BURNS & WILCOX OF

 3   ARIZONA, LTD., AND BURNS & WILCOX OF NEVADA, LTD, (collectively “Burns &

 4   Wilcox”) by and through its counsel of record the law firm of Wolfe and Wyman LLP, and

 5   CHAUNCY INSURANCE (“Chauncy”) by and through its counsel of record the law firm of

 6   Gordon Rees Scully Mansukhani, LLP, hereby submit their Stipulation and Order to continue the
     Hearing on Motion to Compel Evanston [ECF 41] and Motion to Quash or Modify Subpoenas
 7
     Duces Tecum to Burns & Wilcox Entities and Chauncy Insurance [ECF 50].
 8
            WHEREAS, Evanston filed the Complaint for declaratory relief in this action on September
 9
     24, 2020 (the “Complaint”);
10
            WHEREAS, all briefing on the Motion to Compel Evanston has been completed. On May
11
     3, 2021, Scharringhausen filed the Motion to Compel Evanston [ECF 41]. On May 17, 2021,
12
     Evanston Responded to the Motion to Compel Evanston [ECF 46], and on May 24, 2021,
13
     Scharringhausen filed his Reply to the Motion to Compel Evanston [ECF 48];
14
            WHEREAS, all briefing on the Motion to Quash or Modify Subpoenas Duces Tecum to
15
     Burns & Wilcox Entities and Chauncy Insurance has been completed. On June 4, 2021, Evanston
16
     filed the Motion to Quash or Modify Subpoenas Duces Tecum to Burns & Wilcox Entities and
17
     Chauncy Insurance [ECF 50]. On June 10, 2021, Burns & Wilcox filed a Joinder to the Motion to
18
     Quash or Modify Subpoenas Duces Tecum to Burns & Wilcox Entities and Chauncy Insurance
19   [ECF 51]. On June 15, 2021, Chauncy Insurance Filed a Joinder to the Motion to Quash or Modify
20   Subpoenas Duces Tecum to Burns & Wilcox Entities and Chauncy Insurance [ECF 57]. On June
21   18, 2021, Scharringhausen Responded to the Motion to Quash or Modify Subpoenas Duces Tecum
22   to Burns & Wilcox Entities and Chauncy Insurance [ECF58], and on June 24, 2021, Burns &
23   Wilcox filed their Reply in support of Joinder to the Motion to Quash or Modify Subpoenas Duces
24   Tecum to the Burns & Wilcox Entities and Chauncy Insurance. [ECF 60]. On June 25, 2021,
25   Evanston filed their Reply to the Motion to Quash or Modify Subpoenas Duces Tecum to the Burns

26   & Wilcox Entities and Chauncy Insurance. [ECF 62];

27          WHEREAS, attorneys for Scharringhausen will be out of state on the date of the Hearing,

28   the Parties agree to continue the Hearing on the Motion to Compel Evanston [ECF 41] and the

                                                    2
 1   Motion to Quash or Modify Subpoenas Duces Tecum to Burns & Wilcox Entities and Chauncy

 2   Insurance [ECF 50] currently scheduled for Monday July 19, 2021, at 1:30 pm to one of the

 3   proposed dates below.

 4                 Monday, August 23, 2021

 5                 Tuesday, August 24, 2021

 6                 Wednesday, August 25, 2021

 7                 Thursday, August 26, 2021
                   Monday, August 30, 2021
 8
                   Tuesday, August 31, 2021
 9

10          WHEREAS, this stipulation is not made for the purpose of delay or obstruction but is made
11   in good faith, and the continuance will not result in prejudice to any party.
12          THEREFORE, IT IS HEREBY STIPULATED that:
13          The Hearing on the Motion to Compel Evanston [ECF 41] and the Motion to Quash or

14   Modify Subpoenas Duces Tecum to Burns & Wilcox Entities and Chauncy Insurance [ECF 50]

15   currently scheduled for Monday July 19, 2021, at 1:30 pm will be continued to the following:

16          August 24, 2021 at 10:00 a.m., in Courtroom 3B.

17
     THE SCHNITZER LAW FIRM                                        NICOLAIDES FINK THORPE
18                                                                 MICHAELIDES SULLIVAN LLP

19               7 day of July 2021
     DATED this ____                                                           7 day of July 2021.
                                                                   DATED this ____

20
          /s/ Jordan P. Schnitzer, Esq.
     BY:___________________________                                     /s/ Jeffrey N. Labovitch, Esq.
                                                                   BY:__________________________
21   JORDAN P. SCHNITZER, ESQ.                                     JEFFREY N. LABOVITCH, ESQ.
     Nevada Bar No. 10744                                          Nevada Bar No. 10915
22   9205 W. Russell Road, Suite 240                               4250 Executive Square, Suite 540
23   Las Vegas, Nevada 89148                                       La Jolla, CA 92037

24   GERALD F. NEAL, ESQ.                                          KEVIN E. HELM, ESQ.
     Nevada Bar No. 353                                            Nevada Bar No. 3432
25   GERALD F. NEAL ESQ., LLC                                      HELM & ASSOCIATES
     6765 W Charleston Blvd, Suite 130                             2330 Paseo Del Prado, Suite C103
26
     Las Vegas, NV 89146                                           Las Vegas, NV 89102
27
     Attorneys for Defendant,                                      Attorneys for Plaintiff
28   Kevin Scharringhausen

                                                       3
 1   HAWKINS MELENDREZ, P.C.                                WOLFE & WYMAN LLP

 2
                 7 day of July 2021
     DATED this ____                                                    7 day of July 2021.
                                                            DATED this ____
 3
 4         /s/ Martin I. Melendrez, Esq.
      BY:___________________________                               /s/ Jarad D. Beckman, Esq.
                                                            BY:__________________________
 5    MARTIN I. MELENDREZ, ESQ.                             JARAD D. BECKMAN, ESQ.
      Nevada Bar No. 7818                                   Nevada Bar No. 12328
 6    9555 Hillwood Drive, Suite 150                        6757 Spencer Street
      Las Vegas, NV 89134                                   Las Vegas, NV 89119
 7    Attorneys for Defendant,                              Attorneys for Burns & Wilcox, LTD.,
     Venture Point, LLC                                     Burns & Wilcox of Arizona, LTD., and
 8                                                          Burns & Wilcox of Nevada, LTD.
 9
     GORDON REES SCULLY
10   MANSUKHANI, LLP

11               7 day of July 2021.
     DATED this ____
12
          /s/ Dylan E. Houston, Esq.
     BY:___________________________
13   DYLAN E. HOUSTON, ESQ.
     Nevada Bar No. 13697
14
     300 S. 4th Street, Suite 1550
15   Las Vegas, Nevada 89101
     Attorneys for Chauncy Insurance
16

17                                             ORDER

18
            IT IS SO ORDERED.
19
            IT IS FURTHER ORDERED that the hearing on the Motion to Compel Discovery
20
     Responses (ECF No. 41) and Motion to Quash or Modify Subpoenas Duces Tecum to the
21
     Burns & Wilcox Entities and Chauncy Insurance (ECF No. 50), currently scheduled for
22
     July 19, 2021 shall be continued to August 24, 2021 at 10:00 a.m., in Courtroom 3B.
23

24

25                                             DATED this 8th day of July 2021.

26
                                               ________________________________________
27
                                               UNITED STATES MAGISTRATE JUDGE
28

                                                  4
